DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 01/2022 has been entered.
Response to Arguments
Applicant's arguments filed August 01, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach "while in a Radio Resource Control, RRC, INACTIVE state, sending, to a base station, a request to resume communication, and, without entering an RRC CONNECTED state, receiving, from the base station, an instruction to release and redirect[.]" That is, the UE transmits a request to resume communication to a base station and the UE receives an instruction to release and redirect from the same base station, as with respect to Tseng, the UE transmits the RRC resume procedure message to the target cell, while the UE receives the supporting information (allegedly corresponding to the claimed instruction to redirect) from the source cell, which is different from the target cell (page 8, Remarks).
Examiner respectfully disagrees.  Tseng does in fact disclose "while in a Radio Resource Control, RRC, INACTIVE state, sending, to a base station, a request to resume communication, and, without entering an RRC CONNECTED state, receiving, from the base station, an instruction to release and redirect.”  Tseng discloses at para. 0046, “UE 302 may include the RRC resume UE ID in the RRC resume procedure to target cell 306” which maps to “sending, to a base station, a request to resume communication.”
 	Furthermore, Tseng discloses at para. 0051, “target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306” which maps to “receiving, from the base station, an instruction to release and redirect.”
	Examiner is not utilizing the source cell to teach an instruction to release and redirect, as it is clear that this is the RRC resume response message from the target cell.  The target cell’s RRC resume response instructs the UE to release the stored UE context, and to redirect from the source cell to the target cell for an RRC connection.
Applicant argues the prior art does not teach the and in response to receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, while remaining in the RRC INACTIVE state, and attempting to establish or resume communication with a selected cell as the UE of Tseng enters into RRC connected state after receiving the RRC resume complete message (S332 in Figure 3 of Tseng) from the target cell and establishes the data connection with the target cell while the UE is in RRC connected state (page 9, Remarks).
 	Examiner respectfully disagrees.  Firstly, the amended claims recite “receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, while remaining in the RRC INACTIVE state.”  As discussed above, the target cell’s RRC resume response instructs the UE to release the stored UE context, and to redirect from the source cell to the target cell for an RRC connection.  As para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state.
	With respect to the limitations “and attempting to establish or resume communication with a selected cell,” the claims do not tie this limitation to “while remaining in the RRC INACTIVE state.”   The term “and” indicates this is a new limitation and may be separate from “while remaining in the RRC INACTIVE state.”  Fig. 3 and para. 0050 disclose, After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell 306 in the RRC resume response message S330. In step S340, UE 302 may establish a data connection for packet transmission and/or reception with target cell 306.  Therefore, if one interprets S340 as “attempting to establish or resume communication with a selected cell,” it meets the claim language.
	Additionally and alternatively, “attempting to establish or resume communication” is not the same as actually establishing or resuming communication.  Hence, all of the steps prior to S340 may be interpreted as “attempting to establish or resume communication” as they lead up to this step S340 of the actual establishing or resuming communication.
	Applicant argues after sending the RRC resume complete message to the target cell, the UE performs a transition from the RRC INACTIVE state to the RRC CONNECTED state and then establishes the data connection with the target cell, without performing a cell selection to find a target cell. Because the UE in Tseng has exchanged the messages (the RRC resume response and the RRC resume complete message) with the target cell, the UE of Tseng does not need to perform any cell selection to find the target cell. Thus, Tseng fails to teach the feature of "in response to receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, and attempting to establish or resume communication with a selected cell” (page 10, Remarks).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cell selection to find the target cell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, the switching from the source cell to the target cell is a cell selection, and the target cell is the selected cell.
	Applicant argues that claim 13 is similar to claim 1 and is allowable for the same reasons, and that dependent claims are allowable by virtue of their dependencies (pages 10-11, Remarks).
	Examiner respectfully disagrees, as discussed above, claim 1’s rejection is maintained.  As is discussed in the Claim Rejections section below, all the claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 13-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”).
As to claim 1, Tseng discloses a method, performed by a User Equipment, UE, for communicating within a telecommunications network (para. 0030, UE in 5G-RAN), the method comprising: while in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), sending, to a base station, a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell; fig. 3, note cell has base station), and, without entering an RRC CONNECTED state, receiving, from the base station, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306); and in response to receiving the instruction to release and redirect, performing cell selection in a Radio Access Technology, RAT, while remaining in the RRC INACTIVE state, and attempting to establish or resume communication with a selected cell (para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state; para. 0051, UE establishes a data connection for packet transmission and/or reception with a target cell).
As to claim 2, Tseng further discloses the method of claim 1 wherein the request to resume communication comprises an RRCResumeRequest message (para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).
As to claim 4, Tseng further discloses the method of claim 1 wherein the instruction to release and redirect identifies the RAT in which cell selection is to be performed (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 5, Tseng further discloses the method of claim 1 wherein the RAT in which cell selection is to be performed comprises a New Radio, NR, frequency or a Long Term Evolution, LTE, frequency (para. 0045, NR NB-IoT cell).
As to claim 6, Tseng further discloses the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to establish communication with the selected cell (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 7, Tseng further discloses the method of claim 6 wherein attempting to establish communication with the selected cell comprises performing an RRC establishment procedure (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 8, Tseng further discloses the method of claim 1 wherein attempting to establish or resume communication with the selected cell comprises attempting to resume communication with the selected cell (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 9, Tseng further discloses the method of claim 8 wherein attempting to resume communication with the selected cell comprises performing an RRC resume procedure (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 13, Tseng discloses a method, performed by a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the method comprising: receiving, from the UE remaining in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state; para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state), a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, sending, to the UE, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; Note: no instruction to resume mentioned).
As to claim 14, Tseng further discloses the method of claim 13 wherein the request to resume communication comprises an RRCResumeRequest message (para. 0046-0047, RRC resume procedure; claim 6, RRC resume procedure comprises RRC resume request).
As to claim 16, Tseng further discloses the method of claim 13 wherein the instruction to release and redirect identifies a Radio Access Technology, RAT, in which cell selection is to be performed (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306).
As to claim 17, Tseng further discloses the method of claim 13 wherein the RAT in which cell selection is to be performed comprises a New Radio, NR, frequency or a Long Term Evolution. LTE. Frequency  (para. 0045, NR NB-IoT cell).
As to claim 18, Tseng further discloses the method of claim 13 further comprising, prior to sending the instruction to release and redirect, performing a context relocation (para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.).
As to claim 19, Tseng further discloses the method of claim 18 wherein performing the context relocation further comprises the steps of: retrieving, from a last serving base station, a context associated with the UE (para. 0048, In step S330, target cell 306 may send an RRC resume response to UE 302 when target cell 306 obtains the UE context of UE 302 from source cell 304. In this case, the RRC resume response is a success message when the UE context of UE 302 is successfully obtained from source cell 304 by target cell 306.); sending, to an Access and Mobility Management Function, AMF, a path switch request (fig. 3, S334, target cell sends UE context release message to Source Cell); and receiving, from the AMF, a path switch request response (fig. 3, S336, Source cell sends UE packets forwarding to Target Cell).
As to claim 20, Tseng further discloses the method of claim 18 further comprising, after sending the instruction to release and redirect, sending, to the last serving base station, an instruction to release the context associated with the UE (fig. 3, after sending UE RRC resume response, Target Cell sends UE context release message S334 to Source Cell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0220486 A1 to TSENG et al. (“Tseng”) in view of U.S. Publication No. 2020/0404564 A1 to Kim et al. (“Kim”).
As to claim 3, Tseng discloses the method of claim 1 wherein the instruction to release and redirect comprises an RRC resume response message (para. 0051, RRC resume response, i.e. indicates to clear context (release)).
Tseng does not expressly disclose an RRCRelease message.
Kim discloses wherein the RRC release message is transmitted as a response to the RRC resume request message (claim 10, claim 20).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the RRC release message of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
As to claim 15, Tseng discloses the method of claim 13 wherein the instruction to release and redirect comprises an RRCRelease message (para. 0051, RRC resume response, i.e. indicates to clear context (release)).
Tseng does not expressly disclose an RRCRelease message.
Kim discloses wherein the RRC release message is transmitted as a response to the RRC resume request message (claim 10, claim 20).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RRC release message of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the RRC release message of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
As to claim 21, Tseng discloses a wireless device for communicating within a telecommunications network (fig. 3, UE), the wireless device comprising: a radio interface (fig. 3, para. 0043, UE, implied for wireless communications), one or more processors (fig. 3, para. 0043, UE, implied for wireless communications functions); whereby the wireless device is operable to: while in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state), send, to a base station, a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell; fig. 3, note cell has base station), and, without entering an RRC CONNECTED state, receive, from the base station, an instruction to release and redirect (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306); and in response to receiving the instruction to release and redirect, perform cell selection in a Radio Access Technology, RAT, while remaining in the RRC INACTIVE state, and attempt to establish or resume communication with a selected cell (para. 0050-0051, para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state; UE establishes a data connection for packet transmission and/or reception with a target cell).
	Tseng does not expressly disclose and memory storing instructions executable by the one or more processors.
	Kim discloses with respect to a terminal at [paras. 0309, 0313] The memory 1r-30 stores data such as basic programs, application programs, and configuration information for the operation of the terminal. Further, the memory 1r-30 provides the stored data according to the request of the controller 1r-40, and [para. 0314] The controller 1r-40 controls the overall operations of the terminal. The controller 1r-40 transmits and receives a signal through the baseband processor 1r-20 and the RF processor 1r-10. Further, the controller 1r-40 records and reads data in and from the memory 1r-40. The controller 1r-40 may include at least one processor, and may include a communication processor (CP) performing a control for communication, an application processor (AP) controlling a higher layer such as the application programs, and a multiple connection processor 1r-42 controlling connections between multiple nodes.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the terminal of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the terminal of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
As to claim 22, Tseng discloses a base station for communicating with a User Equipment, UE, within a telecommunications network (fig. 3, target cell with base station and UE), the base station comprising: one or more processors (fig. 3, implied to perform operations); whereby the base station is operable to: receive, from the UE remaining in a Radio Resource Control, RRC, INACTIVE state (para. 0045, UE is in RRC inactive state; para. 0050 states, “After the RRC resume complete message, UE 302 may transition from RRC inactive state (or RRC idle state) to RRC connected state, which is based on the instruction of the target cell.”  From fig. 3, the RRC resume response S330 occurs prior to the RRC resume complete message S332, therefore S330 occurs while in an RRC inactive/RRC idle state), a request to resume communication (para. 0046-0047, UE sends RRC resume procedure to target cell); and in response to receiving the request to resume communication, and without first sending to the UE an instruction to resume, send, to the UE, an instruction to release and redirect  (para. 0051, target cell 306 may require UE 302 to rebuild a new RRC connection by sending RRC resume response (new RRC connection) to UE 302. Then, UE 302 may clear the stored UE context and then start RRC connection establishment process with target cell 306; Note: no instruction to resume mentioned).
	Tseng does not expressly disclose and memory storing instructions executable by the one or more processors.
	Kim discloses at [para. 0320] The memory 1s-40 stores data such as basic programs, application programs, and setting information for the operation of the main base station. In particular, the memory 1s-40 may store the information on the bearer allocated to the accessed terminal, the measured results reported from the accessed terminal, etc. The memory 1s-40 may store information that is a determination criterion on whether to provide a multiple connection to the terminal or stop the multiple connection to the terminal. Further, the memory 1s-40 provides the stored data according to the request of the controller 1s-50. At [para. 0321] the controller 1s-50 controls the general operations of the main base station. The controller 1s-50 transmits/receives a signal through the baseband processor 1s-20 and the RF processor 1s-10 or the communication unit 1s-30. Further, the controller 1s-50 records and reads data in and from the memory 1s-40. For this purpose, the controller 1s-50 may include at least one processor and/or a multiple connection processor 1s-52 controlling connections between multiple nodes.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the base station of Tseng into the invention of Kim. The suggestion/motivation would have been to support multiple access in next generation mobile communication systems (Tseng, para. 0002). Including the base station of Tseng into the invention of Kim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tseng.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180167911 A1 discloses the trigger event, for example, may be a UE cell selection, a cell reselection, a power-on, a handover completion, or a return from out of coverage, etc. as these events required decoding of a MIB and/or one or more SIBs at the UE. For instance, the trigger event may be a cell selection (e.g., the UE 104 in an IDLE RRC state) or a cell reselection (e.g., UE 104 in a CONNECTED RRC state) to cell 530 when the cell is camped on cell 540 (para. 0060).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463